Citation Nr: 1503174	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  10-32 391	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of service connection for chest pain.  

2.  Entitlement to service connection for a pulmonary disorder. 

3.  Entitlement to service connection for a heart disorder (claimed as chest pain), to include coronary artery disease and atherosclerosis of aorta.

4.  Entitlement to service connection for carotid artery stenosis.  

5.  Entitlement to service connection for peripheral vascular disease. 

6.  Entitlement to service connection for a cervical spine disorder.  

7.  Entitlement to service connection for a back disorder.

8.  Entitlement to service connection for a right knee disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from April 1975 to May 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction is now with the Houston RO.

In May 2011, the Veteran testified before the undersigned Acting Veterans Law Judge at a Travel Board hearing in San Antonio, Texas.  A transcript of that hearing is of record.  

As to the claim of service connection for a heart disorder, the Board has recharacterized this issue as it appears above so as to best reflect the Veteran's intent when filling the current appeal.  

In March 2014 the Board remanded all of the claims for additional development, which was done; however, further development is needed with regard to the issues of service connection for carotid artery stenosis, peripheral vascular disease, a cervical spine disorder, a back disorder, and a right knee disorder; and the newly reopened issue of service connection for a heart disorder, to include coronary artery disease and atherosclerosis of aorta, requires appropriate procedural and evidentiary development.  These issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In October 1987, the RO denied the issue of service connection for chest pain; after the Veteran was notified of this decision and of his right to appeal, he did not appeal, and no new evidence pertinent to the basis of the denial of the claim was received by VA within one year from the date that the RO mailed notice of the determination to the Veteran.  

2.  Evidence compiled since the October 1987 rating decision is new and raises a reasonable possibility of substantiating the claim of service connection for a heart disorder (claimed as chest pain).

3.  The preponderance of the evidence shows that the Veteran has not been diagnosed with a pulmonary disability at any time during the pendency of the appeal.


CONCLUSIONS OF LAW

1.  The October 1987 rating decision denying service connection for chest pain is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §3.104 (2014).

2.  Evidence relevant to the claim for service connection for chest pain received since the October 1987 rating decision is new and material; thus, the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  A pulmonary disability was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As to the claim to reopen for a heart disorder (claimed as chest pain), because the below decision is reopening this claim the Board finds that to this limited extent the appeal is being granted and a discussion of VA's duty to notify and assist is not needed.

As to the claim of service connection for a pulmonary disability, VA has a duty to notify the Veteran of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  The notice requirements were accomplished in a letter sent in October 2006, which apprised the Veteran of the requirements to substantiate his claims; including the information and evidence to be submitted by him and the information and evidence to be obtained by VA.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  He was also apprised of how disability evaluations and effective dates are assigned; and of the type of evidence that impacts those determinations.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board also finds that even if VA had an obligation to provide the Veteran with additional 38 U.S.C.A. § 5103(a) notice and failed to do so this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letter, the rating decision, the statement of the case, the supplemental statement of the case, and the Board remand.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

Additionally, all relevant facts have been properly developed, and all evidence necessary for equitable resolution of the issues resolved in this decision is of record.  The Veteran's service treatment records, private medical records, and VA treatment records have been obtained, including his post-March 2011 VA treatment records in substantial compliance with the Board's remand instructions.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

The Veteran was not afforded a VA examination in connection with his claim because the appellant did not have medical evidence of a current disability.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).   In this regard, the Board notes that the post-remand VA examination was contingent on newly obtained treatment records showing a diagnosis of a pulmonary disorder and they did not contain such a diagnosis. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the May 2011 Travel Board hearing the Veteran was ably assisted by an accredited representative from the Texas Veterans' Commission.  His representative, and the Acting VLJ, asked questions to ascertain the onset of the Veteran's symptoms, whether there was a current disability, and whether there was a relationship to any incident of service.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the requirements.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or the representative that was not obtained while the appeal was in remand status; and neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the duties set forth in 38 C.F.R. § 3.103(c)(2) have been met.  

In sum, the Veteran was provided with a meaningful opportunity to participate in the claims process and he has done so.  Accordingly, the Board concludes that all reasonable efforts have been made by VA to obtain evidence necessary to substantiate the claim resolved in this decision, and no further assistance to develop evidence is required.  See Pelegrini, 18 Vet. App. at 121; Conway, 353 F.3d. at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

II.  New and material evidence, chest pain 

In a rating decision dated in October 1987 the RO denied the issue of service connection for chest pain on the grounds that the Veteran's chest pain had resolved.  After appropriate notice of this decision and of his appeal rights, the Veteran did not appeal within the statutory timeframe and no evidence pertaining to the issue was either physically or constructively received by VA within one year of the rating decision.  38 C.F.R. § 3.156(b).  Accordingly, the Board finds that the October 1987  rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  

In correspondence dated in August 2006 the Veteran narrated regarding his chest pain; and the RO accepted this correspondence as a request to reopen a claim of service connection for chest pain.  In a December 2007 rating decision the RO denied the claim on the grounds of no new and material evidence.  The Veteran has appealed.

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Regardless of what the RO did, the Board has the jurisdictional responsibility to consider whether it is proper to reopen the claim.  The Board will therefore determine whether new and material evidence has been received and, if so, consider entitlement to service connection on the merits.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

Evidence of record at the time of the October 1987 rating decision included service treatment records and the report of an August 1987 VA examination.

Evidence added to the record since the October 1987 rating decision includes, in pertinent part, medical and lay evidence (e.g., testimony at p. 10 of Board Hearing Transcript) of continued chest pain after service; private medical records dated in 2004 that show a diagnosis of coronary artery disease and atherosclerosis of aorta; and the report of x-rays done by VA in August 2013, which also advise of atherosclerosis.

The Board finds that this evidence is new since it was not of record at the time of the October 1987 denial, and material as it raises a reasonable possibility of substantiating the claim for service connection for heart disease.  New and material evidence having been presented, the claim is reopened.  

The reopened claim of service connection for a heart disorder (claimed as chest pain), which has not first been considered by the agency of original jurisdiction, is addressed in the REMAND portion of this decision.

III.  Service connection, pulmonary disorder  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In deciding a claim for service connection on the merits, the Board must assess the credibility and weight of all evidence, including the Veteran's statements and the medical evidence to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  See Owens v. Brown, 7 Vet. App. 429 (1995) (it is the Board's fundamental responsibility to evaluate the probative value of all medical and lay evidence); see also Evans v. West, 12 Vet. App. 22, 30 (1998) (providing that it is the responsibility of the Board to weigh the evidence and determine where to give credit and where to withhold the same).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  See Cartwright v. Derwinski, 2 Vet. App. 24, 26 (1991); Hatlestad v. Derwinski, 1 Vet. App. 164, 169-70 (1991); Gilbert v. Derwinski, 1 Vet. App. 49, 59 (1990).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. App. 49 (1990)

Facts and Analyses

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below focuses specifically on the elements needed to substantiate the claim, and the evidence that the record shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

The Board finds that the in-service and post-service record contains no competent evidence of a pulmonary disorder at any time during the appeal period.  Although the Veteran did complain of chest pain during service (and continues to do so), no pulmonary disorder has ever been found.  

In this regard, the Board notes that while the Veteran is competent to state that he has recurrent pain in the left side of his chest and occasional difficulty catching his breath, the issue of whether he has an underlying pulmonary disorder is a complex medical matter; that is, not capable of lay observation.  See, e.g., Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (providing that while the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  And it is not argued or shown that the Veteran is qualified through specialized education, training, or experience to make such a diagnosis.  Id.  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (A layperson . . . is generally not capable of opining on matters requiring medical knowledge); and Bostain, 11 Vet. App. 124, 127 (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Thus, to the extent that the Veteran's statements are offered as proof of a diagnosed disability, his statements are not to be considered as competent evidence favorable to claim.  See Jandreau, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) ("[w]hether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board").  

Congress has specifically limited entitlement to service connection to cases where there is a current disability.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  In the absence of proof of present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Accordingly, since a condition precedent for establishing service connection is the Veteran being diagnosed with the disability during the pendency of the appeal and the Veteran does not have such diagnoses, the Board finds that entitlement to service connection for a pulmonary disorder must be denied.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303; Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein); also see McClain, supra; Hickson, supra.  

The Board has considered the applicability of the benefit of the doubt doctrine; however, as there is no evidence that favors the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); See also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

ORDER

New and material evidence having been submitted, the Veteran's claim for service connection for a heart disorder (claimed as chest pain) is reopened and, to that extent only, the appeal is granted.

Service connection for a pulmonary disorder is denied.


REMAND

With regard to the reopened claim of service connection for a heart disorder, during his 2011 Board hearing the Veteran elaborated regarding his symptoms during service, and testified that he continues to suffer from this same pain.  See Board Hearing Transcript, pp. 3-10.  Service treatment records, VA, and private medical records all chronicle complaints of chest pain, and post-service medical records indicate that the Veteran may have coronary artery disease among his many other ailments.  See private medical records dated in May 2004, informing that the reason for a "Gated Dual Isotope Myocardial Perfusion Spect Imaging Test" was "coronary artery disease...hypertension;" see also the report of privately done x-rays in December 2004, advising that "atherosclerosis of aorta is evident;" and the report of chest x-rays done by VA in August 2013, noting that "abdominal aorta vascular calcifications are present" and relaying a diagnosis of atherosclerosis.  In addition, VA medical records show that the Veteran takes Amlodipine Besylate for "heart."  

Given the above history, the Board finds that the claim of service connection for a heart disorder must be remanded to provide the Veteran with a VA examination to obtain needed medical opinion evidence as to the relationship, if any, between his heart disorder, to include coronary artery disease and atherosclerosis of aorta, and his military service.  See 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Also as to the newly reopened claim of service connection for a heart disorder, on remand the Veteran should be provided VCAA notice.  See Gilbert, 1 Vet. App. at 57, and Hickson v. Shinseki, 23 Vet. App. 394, 399-400 (2010).  

As to Veteran's claims of service connection for carotid artery stenosis, and peripheral vascular disease, inasmuch as there may be a relationship between these disorders and the Veteran's heart disorders the Board will postpone its review of the latter issues pending resolution of the claim for service connection for a heart disorder.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  

As for the claim for service connection for a cervical spine disorder (claimed as chronic torticollis/rheumatic right neck) and a back disorder, the Board finds the August 2007 VA examination was inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

As to the cervical spine disorder, the Board has reached this conclusion because, while service treatment records show that the Veteran was treated many times for neck stiffness and pain, variously diagnosed as torticollis and strain (see, for example, records of treatment for stiff neck in 1977 and 1980; and the September 29, 1986, treatment record clearly notes that the Veteran was also treated for torticollis in 1977 and 1980), the August 2007 VA examination did not make note of this treatment in the examination report.  As to the back disorder, the Board has reached this conclusion because while the examiner described the Veteran as having a "chronic" back disability that is likely not related to service because while there is a record of treatment for back pain in August 1980 and December 1985, there was no respective in-service trauma, this opinion is contradicts by the Veteran's report during that examination that his August 1980 pain began after he was lifting boxes and his December 1985 back pain began after a fall off of the bed of a truck.  Moreover, private medical records dated in February 1992 advise of chronic recurrent low back pain with "onset of the initial back pain episode more than 3 yrs ago" and x-rays at that time found mild thoracolumbar scoliosis with convexity to the right.  

Therefore, the Board finds that a remand is required to obtain new opinions as to the relationship between these disabilities and the Veteran's military service.  See 38 U.S.C.A. § 5103A(d).

Finally, and with regard to the claim for service connection for a right knee disorder, the Veteran asserts that he injured the knee during service in September 1978 and again in May 1979; and maintains that he has had right knee pain, buckling, weakness, and instability since then.  

Tellingly, service treatment records relate an episode of treatment for residual abrasion to the right knee in 1979.  Additionally, right knee scars and marks were found during a February 1982 re-enlistment examination.  There is also evidence of a current right knee disorder, as an MRI of the right knee done by a private provider in October 2004 found "mild chondromalacia patella with small effusion" and "medial meniscus posterior horn degeneration and possible tear."  Although x-rays of the right knee by VA in September 2013 were negative, the Veteran was nonetheless given Tramadol for right knee pain.  See September 2013 VA emergency room records.  

Given the above history, the Board finds that the claim must be remanded to provide the Veteran with a VA examination to obtain needed medical opinion evidence as to the relationship, if any, between his right knee disorder and his military service.  See 38 U.S.C.A. § 5103A(d); McLendon, supra. 

On remand the claims file should first be updated to include VA treatment records dated after February 2014.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  A request should also be made for the Veteran's Social Security disability records.  See, e.g., January 22, 2014, VA treatment record, noting that the Veteran is "unemployed on ssd."

Accordingly, these issues are REMANDED to the AOJ for the following actions:

1.  Issue VCAA notice to the Veteran regarding the issue of service connection for a heart disorder, to include coronary artery disease and atherosclerosis of aorta (formerly claimed and adjudicated as service connection for chest pain), to include the laws and regulations governing secondary service connection.  

2.  Associate with the claims file the Veteran's VA treatment records dated after February 2014.  

Any other pertinent records identified by the Veteran during the course of the remand should also be obtained and associated with the claims file, following the receipt of any necessary authorizations from the Veteran

3.  Request the Veteran's Social Security disability records.  If no records are found and it is determined that further attempts to obtain the documents would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

4.  After completion of steps 1 through 3, schedule the Veteran for a VA examination regarding his claim for service connection for a heart disorder, to include coronary artery disease and atherosclerosis of aorta.  The claims file must be made available to, and reviewed by, the examiner in conjunction with the examination.  All indicated tests should be done, and all findings reported in detail.  The examiner is then specifically requested to opine as follows:

a) Is it at least as likely as not that any current heart disorder, to include coronary artery disease, atherosclerosis of aorta, carotid artery stenosis, peripheral vascular disease, and any other cardiovascular disorder found on examination, began during active duty service or within the year after the Veteran's May 1987 separation from service.

b) If the examiner determines that the Veteran's coronary artery disease and/or atherosclerosis of aorta did begin during service or in the year after service, but that his carotid artery stenosis did not begin during service, the examiner should opine as to whether it is at least as likely as not that the Veteran's carotid artery stenosis is causally related to (caused or aggravated by) the Veteran's coronary artery disease and/or his atherosclerosis of aorta.

c) If the examiner determines that the Veteran's coronary artery disease and/or atherosclerosis of aorta did begin during service or in the year after service, but that his peripheral vascular disease did not begin during service, the examiner should opine as to whether it is at least as likely as not that the Veteran's peripheral vascular disease is causally related to (caused or aggravated by) the Veteran's coronary artery disease and/or his atherosclerosis of aorta.

In formulating the requested opinions the examiner should note that the Veteran often had sharp, left chest pain with difficulty catching his breath even while at rest, since his age of 27; that the Veteran complained of dizziness and fainting spells, pain and pressure in his chest, and cramps in his legs during his February 1982 reenlistment examination; that he also had upper abdominal cramps, pain at the left lower sternal border, and "near blackout spells" during service; that the etiology of his chest pain was never ascertained during service; that he continues to complain of this same chest pain; that x-rays done by a private provider in 2004 and by VA in 2013 found atherosclerosis of the aorta; and that his post-service diagnoses also include carotid artery stenosis and peripheral vascular disease.

If an opinion cannot be rendered on a medical or scientific basis without invoking processes relating to guesswork or judgment based upon mere conjecture, the examiner should clearly and specifically so state in the examination report, and explain why that is so.

5.  Schedule the Veteran for a VA examination regarding his claims for service connection for a back, neck, and right knee disorder.  The claims file must be made available to, and reviewed by, the examiner in conjunction with the examination.  All indicated tests, including appropriate radiology tests, should be done, and all findings reported in detail.  The examiner is then specifically requested to opine as follows:

a) Is it at least as likely as not that a current cervical spine disorder, to include torticollis, rheumatic right neck, and any other cervical spine disorder found on examination, began during active duty service or, for arthritis (if found), in the year after the Veteran's May 1987 separation from service? 

b) Is it at least as likely as not that a current back disorder, to include "thoracolumbar scoliosis with convexity to the right" and any other back disorder found on examination, began during active duty service or, for arthritis (if found), in the year after the Veteran's May 1987 separation from service?

c) Is it at least as likely as not that a current right knee disorder, to include "mild chondromalacia patella with small effusion," "medial meniscus posterior horn degeneration and possible tear," and any other right knee disorder found on examination, began during active duty service or, for arthritis (if found), in the year after the Veteran's May 1987 separation from service?

If the examiner finds that he/she is unable to provide an opinion on a medical or scientific basis without invoking processes relating to guesswork or judgment based upon mere conjecture, the examiner should clearly and specifically so state in the examination report, and explain why that is so.

6.  Then, re-adjudicate the claims for service connection for a heart disorder, to include coronary artery disease and atherosclerosis of aorta; service connection for carotid artery stenosis; service connection for peripheral vascular disease; service connection for a cervical spine disorder; service connection for a back disorder; and service connection for a right knee disorder based on all of the evidence of record.  If any claim remains denied, provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


